Citation Nr: 9932413	
Decision Date: 11/17/99    Archive Date: 11/29/99

DOCKET NO.  98-04 611	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1. Entitlement to service connection for hypertension.

2. Entitlement to service connection for a skin disorder, 
including as due to Agent Orange.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1966 to 
June 1969.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from an October 1997 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina.  At his June 1998 
personal hearing at the RO, the veteran withdrew appeal of 
his claim of entitlement to service connection for a nervous 
disorder.  Accordingly, the Board will confine its 
determination to the issues as set forth on the decision 
title page.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by 
the RO.

2. No competent evidence has been submitted to demonstrate 
that the veteran has hypertension related to his period of 
military service.

3. No competent evidence has been submitted to demonstrate 
that the veteran has a skin disorder related to his period 
of active military service, including exposure to Agent 
Orange in Vietnam.


CONCLUSIONS OF LAW

1. The veteran has not submitted evidence of a well-grounded 
claim for service connection for hypertension.  
38 U.S.C.A. §§ 1110, 5107(a) (West 1991); 38 C.F.R. 
§§ 3.303, 3.304 (1999).

2. The veteran has not submitted evidence of a well-grounded 
claim for service connection for a skin disorder, 
including as due to exposure to Agent Orange.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1116, 1137, 5107(a) (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.303, 3.307, 3.309 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for hypertension 
and a skin disorder.  The legal question to be answered, 
initially, is whether the veteran has presented evidence of 
well-grounded claims; that is, claims that are plausible.  If 
he has not presented well-grounded claims, his appeal must 
fail with respect to his claims and there is no duty to 
assist him further in the development of his claims.  
38 U.S.C.A. § 5107(a).  As will be explained below, the Board 
finds that the veteran's claims are not well grounded.

Factual Background

When examined for enlistment into service in December 1965, 
the veteran denied having high or low blood pressure.  On 
examination, his skin was normal, his sitting blood pressure 
was 120/70 and he was found qualified for active service.  A 
December 1967 service medical record indicates that the 
veteran was seen in the clinic with complaints of transient 
and non painful "bumps" (swelling) on his left hand that he 
had approximately two weeks earlier and were currently 
absent.  

In September 1968, the veteran saw a dermatologist for 
treatment of mild acne and pseudofolliculitis barbae (ingrown 
hairs), according to the consultation report.  Medication was 
prescribed and the veteran was advised to stop shaving for 
several days.  When seen by the dermatologist in November 
1968, the veteran was described as doing well.  In January 
1969, the veteran complained of thickened callused areas on 
his toes that were treated with a topical ointment.  On a 
report of medical history completed at the time of his March 
1969 separation examination, the veteran denied having high 
or low blood pressure or skin diseases.  On examination, the 
veteran's skin was described as normal and his sitting blood 
pressure was 106/68.

Post service, VA and private medical records, dated from 1970 
to 1998, are associated with the claims folder.  A February 
1970 VA outpatient medical record indicates that the veteran 
was diagnosed with internal and external hemorrhoids.  At 
that time, the Board notes that the veteran's claim file had 
a claim number different from the one currently assigned. 

Outpatient treatment records from the Occupational Health 
Section, Fort Jackson, South Carolina, dated from April 1985 
to April 1998, indicate that the veteran was treated for 
various disorders, including high blood pressure. When seen 
in April 1985, he complained of headache and intermittent 
dizziness and wanted his blood pressure checked because it 
was recently elevated.  The veteran's blood pressure was 
140/100.  In June 1985, the veteran said he was placed on 
hypertension medication three years earlier but stopped 
taking it three months ago because he felt fine.  His blood 
pressure was reported as within normal limits.  Thereafter, 
the records indicate that the veteran's blood pressure was 
variously reported as elevated.  According to a November 1993 
blood pressure/cholesterol screening record, the veteran 
marked yes to having a history of hypertension and his blood 
pressure was noted as elevated.

A May 1995 private outpatient record, from Rex H. Dillingham, 
M.D., reveals that the veteran complained of a rash on his 
hands, neck, arms and back for one or two months that caused 
increased itching and was slightly helped by hydrocortisone 
cream.  The veteran said the rash never completely went away 
and he had no known contact with poison ivy or irritating 
factors.  The record also shows that the veteran had a 
history of hypertension and took medication for it.  The 
diagnosis was erythema multiforma.  A June 1995 record 
describes the veteran's medical problems as tobacco abuse, 
hypertension and erythema multiforma.

A January 1996 outpatient medical record, from Carl I. 
Mitchell, M.D., indicates that the veteran gave a history of 
having high blood pressure since the l960's that was treated 
with various medications.  The record further shows that the 
veteran said he had an intermittent rash on his wrist and arm 
since Vietnam.

In a January 1997 record, Dr. Mitchell noted that the veteran 
had hand dermatitis (contact) and, in February 1997, assessed 
the veteran with resolved hand dermatitis and stable high 
blood pressure.  In July 1997, the physician's assessment was 
hypertension, uncontrolled.  Dr. Mitchell also noted that the 
veteran was out of medication for two weeks and smoked one 
pack of cigarettes per day. 

In a September 1997 response to the RO's request for the 
veteran's medical records, the National Personnel Records 
Center said that, in March 1970, prior medical records were 
forwarded to the VA RO in New York, NY, under a different 
claim number.

In March 1998, Dr. Mitchell assessed the veteran with high 
blood pressure.  When seen in April 1998 at the Occupational 
Health Section at Fort Jackson, the veteran's blood pressure 
was within normal limits and he was advised to continue 
taking his medication.

At his June 1998 personal hearing at the RO, the veteran 
testified that he first experienced high blood pressure in 
service.  His symptoms included headaches and fatigue with 
intermittent dizziness, ear ringing, blurring and difficulty 
with his equilibrium.  The veteran's high blood pressure 
problem continued during his tour in Vietnam and upon his 
return to the United States, but the hypertension was not 
treated with medication while he was in service.  He said he 
was not afforded a physical examination prior to discharge 
and first sought treatment for hypertension at a VA hospital 
in Brooklyn, New York, right after he received his ETS 
(expiration of term of service) date.  Thereafter, he was 
treated by his employer's doctors and, in 1980, started 
seeing Dr. Dillingham, who initially prescribed medication 
for hypertension.  Regarding his skin problem, the veteran 
reported having an intermittent rash two or three times a 
year and said he currently had the rash, described as scaly 
skin, on his hand, neck and back for which a topical ointment 
was prescribed.  The veteran said he had the skin rash when 
he left service in 1969 and was treated by VA in New York for 
it.  

Analysis

According to 38 U.S.C.A. § 1110, a veteran is entitled to 
disability compensation for disability resulting from 
personal injury or disease incurred in or aggravated by 
service.  Even if there is no record of hypertension in 
service, its incurrence coincident with service will be 
presumed if it was manifest to a compensable degree within 
one year after service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  While the disease need not 
be diagnosed within the presumptive period, it must be shown, 
by acceptable lay or medical evidence, that there were 
characteristic manifestations of the disease to the required 
degree.  Id. 

The VA has issued final regulations implementing the decision 
of the Secretary that a positive association exists between 
exposure to herbicides and the subsequent development of 
chloracne, non-Hodgkin's lymphoma, soft tissue sarcoma, 
Hodgkin's disease, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, multiple myeloma 
and respiratory cancers.  38 C.F.R. §§ 3.307, 3.309; 59 Fed. 
Reg. 5106, 07 (February 3, 1994), 59 Fed. Reg. 29723, 24 
(June 9, 1994); 61 Fed. Reg. 57586, 89 (November 7, 1996).  
Where a veteran was exposed to a herbicide during service and 
chloracne become manifest to a degree of 10 percent or more 
within one year after the last date on which the veteran was 
exposed to a herbicide agent during active military service, 
service connection may be presumed.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307(6), 3.309(e).  The 
Secretary has also determined that there was no positive 
association between exposure to herbicides and any other 
condition for which he has not specifically determined a 
presumption of service connection is warranted.  59 Fed. Reg. 
341-46 (January 4, 1994). ).  See 64 Fed. Reg. 59232-59243 
(November 2, 1999)  "Service in the Republic of Vietnam" 
includes service in the waters offshore and service in other 
locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam.  38 C.F.R. § 
3.307(a)(6)(iii). 

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Murphy 
v Derwinski, 1 Vet. App. 78, 81 (1990).  There must be more 
than an allegation, the claim must be accompanied by evidence 
that justifies a belief by a fair and impartial individual 
that the claim is plausible.  Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  Moreover, where a determinative issue 
involves a medical diagnosis or medical causation, competent 
medical evidence to the effect that the claim is plausible is 
required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  A 
well-grounded service connection claim generally requires 
medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of inservice incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between an inservice injury or disease and a 
current disability. Epps v. Gober, 1126 F.3d 1464 (Fed.Cir. 
1997), cert denied sub nom. Epps v. West, 118 S. Ct. 2348 
(1998).

The Board recognizes that the veteran served in the Republic 
of Vietnam.  In view of the plain language of 38 U.S.C. 
§ 1116(a)(3) and 38 C.F.R. § 3.307(a)(6)(iii), however, 
neither the statutory nor the regulatory presumption will 
satisfy the incurrence element of a well-grounded claim where 
the veteran has not developed a condition enumerated in 
either 38 U.S.C. § 1116(a) or 38 C.F.R. § 3.309(e).  In other 
words, both service in the Republic of Vietnam during the 
designated time period and the establishment of one of the 
listed diseases is required in order to establish entitlement 
to the in-service presumption of exposure to an herbicide 
agent.  McCartt v. West, 12 Vet. App. 164 (1999).

The veteran has contended that service connection should be 
granted for a skin disorder, including as due to Agent 
Orange. Even assuming that the veteran's exposure to Agent 
Orange in service is conceded, a basis for granting service 
connection for a skin disorder due to such exposure is not 
presented.  Service medical records indicate that the veteran 
was treated for pseudofolliculitis barbae in service.  
However, the records are entirely negative for complaints or 
findings referable to a chronic disorder of the skin, 
including chloracne and further reflect that his skin was 
normal on separation from service.  The first post service 
evidence of record of a skin disorder is from approximately 
1995, when he was observed to have erythema multiforma, 
although chloracne was not diagnosed at the time.  Moreover, 
this was nearly twenty-five years after the veteran's 
separation from service and well beyond the one-year 
presumptive period described by law.  Although the veteran 
stated that he suffered from a skin disorder manifested by 
itching and scaling as a consequence of exposure to an 
herbicide in service, no medical opinion or other medical 
evidence relating any skin disorder to service or any 
incident of service, including exposure to Agent Orange, has 
been presented.  In fact, in May 1995, when examined by Dr. 
Dillingham, the veteran complained of a skin rash but denied 
contact with poison ivy or irritating factors.

The veteran has also contended that service connection should 
be granted for hypertension.  Although the evidence shows 
that the veteran currently has hypertension, no competent 
medical evidence has been submitted to show that this 
disability is related to service or any incident thereof.  On 
the other hand, the record reflects no evidence of 
hypertension on separation from service and the first post 
service evidence of record of hypertension is from 
approximately 1985, more than fifteen years after the 
veteran's separation from service.  In short, no medical 
opinion or other medical evidence relating the veteran's 
hypertension to service or any incident of service has been 
presented.

For a finding that hypertension manifested itself to a degree 
of 10 percent or more, the law requires that blood pressure 
readings show that diastolic pressures were predominantly 90 
or more.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1) 
(1999).  The Board notes that the rating schedule for 
cardiovascular diseases and disorders was recently amended.  
See 62 Fed.Reg. 65207-65224 (1997) (codified at 38 C.F.R. § 
4.104 (1999)).  Review of the revised rating code does not 
show any substantive change to the rating of hypertension 
that would affect the veteran's claim.

The veteran has stated that his blood pressure was elevated 
during his years in service.  However, the veteran's blood 
pressure was recorded periodically throughout his term of 
service with diastolic readings predominantly 90 or under. 

Moreover, in support of his assertions, the veteran points to 
the January 1996 medical record from Dr. Mitchell that 
reflects the veteran had a history of high blood pressure 
since the 1970s and an intermittent rash on his wrist and arm 
since serving in Vietnam.  However, evidence which is simply 
information recorded by a medical examiner, unenhanced by any 
additional medical comment by that examiner, does not 
constitute "competent medical evidence.  LeShore v. Brown, 8 
Vet. App. 406 (1995).  See also Reonal v. Brown, 5 Vet. 
App. 458, 460-461 (1993). (A medical opinion based upon an 
incomplete and inaccurate history is of no probative value.)    

The veteran is certainly capable of providing evidence of 
symptomatology, but a layperson is generally not capable of 
opining on matters requiring medical knowledge, such as the 
degree of disability produced by the symptoms or the 
condition causing the symptoms.  See Robinette v. Brown, 8 
Vet. App. 69, 74 (1995); Heuer v. Brown, 7 Vet. App. 379, 384 
(1995); Espiritu v. Derwinski, 2 Vet. App. at 494.  See also 
Harvey v. Brown, 6 Vet. App. 390, 393-94 (1994).  Here, the 
veteran has not submitted any medical opinion or other 
medical evidence that supports his claims.  The evidence now 
of record fails to show that the veteran has hypertension or 
a skin disorder related to service or any incident thereof, 
including exposure to Agent Orange.  Thus, these claims may 
not be considered well grounded.  38 U.S.C.A. §§ 1110, 
5107(a); 38 C.F.R. §§ 3.303, 3.304.  Since the claims are not 
well grounded, they must be denied.  See Edenfield v. Brown, 
8 Vet. App. 384, 390 (1995).










ORDER

Service connection for hypertension is denied.

Service connection for a skin disorder, including as due to 
Agent Orange exposure, is denied.




		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals



 

